[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                               No. 11-15250               ELEVENTH CIRCUIT
                           Non-Argument Calendar              JUNE 11, 2012
                         ________________________              JOHN LEY
                                                                CLERK
                D.C. Docket No. 8:09-cr-00493-VMC-TBM-1



UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                    versus

ALMA BORJA,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (June 11, 2012)

Before HULL, MARCUS and BLACK, Circuit Judges.

PER CURIAM:

     Jorge Leon Chalela, appointed counsel for Alma Borja, has filed a motion to
withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the entire record

reveals no issues of arguable merit, counsel’s motion to withdraw is GRANTED

and Borja’s convictions and sentences are AFFIRMED.




                                          2